       Case 3:17-cv-00179-PRM Document 197 Filed 03/22/19 Page 1 of 13



                      IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                EL PASO DIVISION

STATE OF TEXAS,                            §
                                           §
              Plaintiff,                   §
                                           §       No: 03:17-CV-00179-PRM
v.                                         §
                                           §
YSLETA DEL SUR PUEBLO,                     §
THE TRIBAL COUNCIL, THE                    §
TRIBAL GOVERNOR MICHAEL                    §
SILVAS or his SUCCESSOR,                   §
                                           §
            Defendants.                    §
_______________                            §
                                           §
YSLETA DEL SUR PUEBLO,                     §
THE TRIBAL COUNCIL, THE                    §
TRIBAL GOVERNOR MICHAEL                    §
SILVAS or his SUCCESSOR,                   §
                                           §
              Counter-Plaintiffs,          §
                                           §
v.                                         §
                                           §
KEN PAXTON, in his OFFICIAL                §
CAPACITY AS THE TEXAS                      §
ATTORNEY GENERAL,                          §
                                           §
              Counter-Defendant.           §
                                           §

      PUEBLO DEFENDANTS’ MOTION AND MEMORANDUM IN SUPPORT
     OF MOTION TO STAY JUDGMENT AND INJUNCTION PENDING APPEAL
                          *Hearing Requested*

       COME NOW Defendants and Counter-Plaintiffs Ysleta del Sur Pueblo, The Tribal

Council, and The Tribal Governor or his Successor (collectively, the “Pueblo Defendants” or

“Pueblo”) to file their Motion and Memorandum in Support of Motion to Stay Judgment and

Injunction Pending Appeal, and respectfully show the Court as follows:
        Case 3:17-cv-00179-PRM Document 197 Filed 03/22/19 Page 2 of 13



                                            MOTION

       The Pueblo Defendants seek to preserve the status quo—which would directly benefit the

lives of thousands of its members—while they appeal the Court’s Memorandum and Order (ECF

No. 183; the “Order”) and entry of any accompanying injunction to the Fifth Circuit. This very

Court has acknowledged that this dispute involves an “exceptional” issue, in which the

“Defendants . . . exist in a twilight zone of state, federal, and sovereign authority where the outer

limit of their conduct is difficult to assess with precision.” 1 Previous judges have struggled with

application of the Restoration Act for decades, and they have been joined by this Court in the

present case, as evidenced by the Magistrate’s contrary interpretation of the Act’s applicable

provisions.

       It is reasonable to conclude that the Fifth Circuit will decide the “outer limit” of the Pueblo

Defendants’ conduct differently than has this Court in this present action. While the Fifth Circuit

recently affirmed the Eastern District’s ruling against the Alabama-Coushatta Tribe of Texas, 2 that

opinion addressed an entirely different question and set of facts: whether the National Indian

Gaming Commission’s decision that the Indian Gaming Regulatory Act applies to that tribe’s

gaming operations should be given deference under Chevron and its progeny. 3 The appeal in this

case will address a fundamentally different question: the scope of the State’s regulatory authority




1
  Order Regarding Magistrate’s R. & R. and Pl.’s App. for Preliminary Inj. at 37, ECF No. 77.
2
  Texas v. Alabama-Coushatta Tribe of Texas, --- F.3d ---, 2019 WL 1199564 (5th Cir. Mar. 14,
2019).
3
  Additionally, the Fifth Circuit’s opinion is called into question by the United States Supreme
Court’s March 19, 2019 opinion in Washington State Dep’t of Licensing v. Cougar Den, Inc.,
which held that “[w]hen dealing with a tribal treaty, a court must ‘give effect to the terms as the
Indians themselves would have understood them.’” --- U.S. ---, 2019 WL 1245535, at *2 (U.S.
Mar. 19, 2019) (emphasis added).


PUEBLO DEFENDANTS’ MOTION FOR STAY – Page 1
        Case 3:17-cv-00179-PRM Document 197 Filed 03/22/19 Page 3 of 13



and this Court’s jurisdiction under the plain language of the Restoration Act. 4 But the parties and

Court will not know the Fifth Circuit’s decision for many months.

       Preserving the status quo during the appeal is particularly critical in this case given the

undisputed destructive impact of an injunction on the lives of thousands of people. Absent a stay:

       •   hundreds of people will lose their source of employment, income, and health insurance;

       •   the Pueblo will lose funding for critical government welfare programs for its over 4,000
           members, including after-school programs, the tribal police department, substance
           abuse prevention programs, and other public health and safety programs;

       •   the Pueblo will be forced to delay or terminate the construction of a health clinic to be
           operated in partnership with the federal government; and

       •   federal and state programs will be forced to assume the burdens of providing services
           to people who are now able to provide for themselves.

The State’s sovereign immunity precludes recovery for any of this harm. Courts in past and current

Restoration Act disputes have provided such stay relief. The Pueblo have substantial arguments

on serious legal issues that may well be resolved in their favor on appeal, the State will suffer no

harm if an injunction is delayed, and the balance of equities thus heavily favors a stay.

       Accordingly, the Pueblo Defendants respectfully move the Court to stay its Order and any

accompanying injunction pending appeal to the Fifth Circuit.

                                      LEGAL STANDARD

       Parties and the public can suffer “irreparable injury” from “the premature enforcement of

a determination which may later be found to have been wrong.” Scripps-Howard Radio, Inc. v.

FCC, 316 U.S. 4, 10 (1942). The analysis of whether to issue a stay pending appeal requires

consideration of four factors: “(1) whether the stay applicant has made a strong showing that he is


4
  The Pueblo Defendants further highlight the critical issues and arguments they intend to raise on
appeal in their Response to Plaintiff’s Notice of Authority and Notice of Additional Authority
(“Response to Notice of Authority”), which is fully incorporated herein by reference.


PUEBLO DEFENDANTS’ MOTION FOR STAY – Page 2
        Case 3:17-cv-00179-PRM Document 197 Filed 03/22/19 Page 4 of 13



likely to succeed on the merits; (2) whether the applicant will be irreparably injured absent a stay;

(3) whether issuance of the stay will substantially injure the other parties interested in the

proceeding; and (4) where the public interest lies.” Nken v. Holder, 556 U.S. 418, 434 (2009).

“The first two factors of the traditional standard are the most critical.” Id.

       The Fifth Circuit has cautioned that “the movant need not always show a ‘probability’ of

success on the merits.” Moore v. Tangipahoa Parish Sch. Bd., 507 F. App’x 389, 393 (5th Cir.

2013) (emphasis added) (quoting Ruiz v. Estelle, 650 F.2d 555, 565 (5th Cir. 1981)). Where, as in

this case, “a serious legal question is involved,” a party seeking a stay “need only present a

substantial case on the merits . . . and show that the balance of the equities weighs heavily in

favor of granting a stay.” Ruiz, 650 F.2d at 565 (emphasis added).

                                            ARGUMENT

I.     The Pueblo Defendants Satisfy All Necessary Factors for this Court to Grant a Stay
       of its February 14, 2019 Order Pending Appeal.

       A.      The Pueblo’s Appeal Presents Serious Legal Questions in this Case, and
               Substantial Arguments on the Merits.

       This appeal will address serious tensions in the law between federal, tribal, and state

sovereigns. The core legal issues of this case also lack clear precedent. 5 The Pueblo Defendants

have advanced serious arguments on each of these complex issues, which even this Court has

agreed with at times. Yet, even if the Court did not agree, the first Ruiz factor is satisfied given the

substantial arguments advanced. 6 Further, because the Pueblo Defendants have presented at least

a prima facie case on the merits, the “substantial argument” standard is met. See Janvey v. Alguire,


5
  See Cruson v. Jackson Nat’l Life Ins. Co., No. 4:16-CV-00912, 2018 WL 2937471, at *4, n.2
(E.D. Tex. June 12, 2018) (“The Fifth Circuit recognizes that a party presents a substantial case on
the merits when there is a lack of precedent to clarify the issues at bar.”).
6
  See Ruiz, 650 F.2d at 565 (“If a movant were required … to establish that the appeal would
probably be successful, the Rule would not require … a prior presentation to the district judge
whose order is being appealed. That judge has already decided the merits of the legal issue.”).


PUEBLO DEFENDANTS’ MOTION FOR STAY – Page 3
          Case 3:17-cv-00179-PRM Document 197 Filed 03/22/19 Page 5 of 13



647 F.3d 585, 596, 599 (5th Cir. 2011).

          The Pueblo Defendants have advanced, and will advance on appeal, substantial arguments

on the following serious legal issues.

            i.   Whether the Restoration Act Prohibits the State from Exercising Regulatory
                 Jurisdiction Over the Ysleta del Sur Pueblo Under the Plain Language of the
                 Act Itself.

          The central issue in this case is whether the State may exercise regulatory jurisdiction

through the federal courts, or otherwise, over gaming activities on the Ysleta del Sur Pueblo. The

plain language of Section 107(b) expressly prohibits the State from exercising such authority. Yet,

this Court has applied both the Bingo Enabling Act and the Texas Administrative Code to the

gaming activities on the Pueblo, in violation of Section 107(b)’s clear prohibition.

          The Court’s acknowledgement that the Restoration Act “does not clearly define what …

‘regulatory jurisdiction’ means” demonstrates just how complex this issue is. 7 See Southwest

Airlines Co. v. Transport Workers Union of America, AFL-CIO, Local 555, No. 3:16-CV-3536-G,

2018 WL 2317710, at *2 (N.D. Tex. May 22, 2018). The Court’s struggle is apparent when

comparing the Magistrate’s divergent rulings on this central question in this very case. As further

described in the Pueblo Defendants’ Response to Notice of Authority, incorporated herein, the

Pueblo Defendants’ argument on this issue actually comprises previous holdings of the Fifth

Circuit and this Court, notwithstanding the Fifth Circuit’s ruling in the Alabama-Coushatta case

(which addresses an unrelated administrative law issue).

          The Pueblo recognizes that the Fifth Circuit stated in Ysleta I that the “laws and regulations

of the State of Texas” apply to the Tribe’s activities, 8 but Defendants respectfully submit that this

expansive interpretation of the Restoration Act is contrary to strict canons of statutory


7
    Order at 20.
8
    Ysleta del Sur Pueblo v. State of Texas, 36 F.3d 1325, 1334 (5th Cir. 1994) (“Ysleta I”).


PUEBLO DEFENDANTS’ MOTION FOR STAY – Page 4
        Case 3:17-cv-00179-PRM Document 197 Filed 03/22/19 Page 6 of 13



interpretation. The plain language of Section 107(b) restricts the State from exercising any “civil

or criminal regulatory jurisdiction,” and the Supreme Court recognized a clear distinction between

“criminal/prohibitory” and “civil/regulatory” laws in California v. Cabazon Band of Mission

Indians, 480 U.S. 202, 221-222 (1987). Contrary to this Court’s application of Ysleta I, the

Restoration Act should be construed to not provide regulatory authority over the Pueblo.

       The Pueblo’s arguments are therefore “substantial” for purposes of the first Ruiz factor.

         ii.    Whether the Bingo Enabling Act Regulates Bingo Activities.

       The Fifth Circuit has held that the Bingo Enabling Act “regulates all bingo-related

activities, including the types of games played, game frequency and times, and bingo-employee

qualifications.” Dep’t of Texas, Veterans of Foreign Wars of U.S. v. Texas Lottery Comm’n, 760

F.3d 427, 437 (5th Cir. 2014) (emphasis added). While it might be reasonable for the Fifth Circuit

on appeal to apply this same standard to the ability of the State to exercise regulatory jurisdiction

over the Pueblo, that is only reasonable if the State had such regulatory authority in the first place.

In fact, based on strict statutory interpretation, it is more reasonable for the Fifth Circuit to hold

those portions of the Bingo Enabling Act that are “regulatory” do not apply to the Pueblo at all.

         iii.   Whether Section 107(c) Affirmatively Constitutes an Independent and Specific
                Source of Federal Injunctive Power to the State.

       After vigorous analysis, Magistrate Judge Schydlower concluded that Section 107(c) of the

Restoration Act does not affirmatively constitute an independent and specific source of federal

injunctive power to the State. 9 Although the Court ultimately declined to adopt this position, it

noted Magistrate Judge Schydlower’s conclusion was reasonable. 10 The Fifth Circuit may agree



9
 R. & R. of the Magistrate Judge, Jan. 29, 2018, ECF No. 64.
10
  Order Regarding Magistrate’s R. & R. at 18, Mar. 28, 2018, ECF No. 77. (“While the Court
agrees that the language in § 107(c) could be reasonably interpreted in the manner the Magistrate
suggests, the Court disagrees that this is the only reasonable interpretation.)


PUEBLO DEFENDANTS’ MOTION FOR STAY – Page 5
        Case 3:17-cv-00179-PRM Document 197 Filed 03/22/19 Page 7 of 13



with Magistrate Judge Schydlower’s “reasonable” interpretation.

         iv.   Whether an “Activity Exempted, Authorized, or Otherwise Lawful Activity
               Regulated by a Federal Law” Constitutes a “Common Nuisance” under
               Section 125.0015(e) of the Texas Civil Practice and Remedies Code.

       The Texas Legislature recently added Subsection (e) to Section 125.0015 of the Texas Civil

Practice and Remedies Code, a section which has never been considered other than by this Court. 11

This Court disagreed that Subsection (e) applies to gaming activities under the Restoration Act as

a matter of first impression, but simultaneously acknowledged that the Restoration Act: (1) assigns

authority to the Secretary of Interior—a federal post—to promulgate applicable regulations under

the Act, and (2) is not to be construed as a grant of regulatory jurisdiction to the State.12 In so

holding, the Court maintains that “the text of the nuisance statute is frustratingly vague.” 13 The

recent amendment of Subsection (e) to the State’s common nuisance statue—for which there is no

precedent—presents a “serious” legal question for which the Pueblo Defendants have presented

“substantial” arguments. See Cruson, 2018 WL 2937471, at *4, n.2.

       B.      The Balance of the Equities Heavily Favors the Pueblo.

            i. The Pueblo Defendants and Others Will Suffer Irreparable Injury If a Stay Is
               Denied.

       “When evaluating claimed irreparable harm for a motion to stay proceedings, the Fifth

Circuit applies criteria that is very similar to that it uses to assess irreparable harm in a motion for

preliminary injunction.” Cruson, 2018 WL 2937471, at *4.




11
   Section 125.0015 is the sole authority by which the Court has held the State has capacity to sue,
and Subsection (e) modified Section 125.0015 to “not apply to an activity exempted, authorized,
or otherwise lawful activity regulated by federal law.” TEX. CIV. PRAC. & REM. CODE
§ 125.0015(e).
12
   Id. at 12, n.2.
13
   Id. at 10.


PUEBLO DEFENDANTS’ MOTION FOR STAY – Page 6
         Case 3:17-cv-00179-PRM Document 197 Filed 03/22/19 Page 8 of 13



         The Order acknowledged that “an injunction will have a substantial impact on the Pueblo’s

community.” 14 This is not a just a “substantial impact”; it is an irreparable impact that is already

reverberating throughout the Pueblo. The Pueblo and the entire El Paso region face the same

“immediate, immense, and irreparable” consequences from the Court’s Order that they faced after

the State moved for a preliminary injunction. 15 Furthermore, “[w]here, as here, enforcement of a

statute or regulation threatens to infringe upon a tribe’s right of sovereignty, federal courts have

found the irreparable harm requirement satisfied.” 16

         The Pueblo, a sovereign Indian nation, has a population of approximately 4,320

members. 17 In 2016 at last measure, 47% of Pueblo members live below federal poverty levels;

the medium personal income is $16,722 and the medium household income is $29,122. 18 Without

question, the Pueblo depend on funds allocated from the current bingo game revenue to support

the welfare of its members. Revenue from bingo at the Pueblo funds supports:

     •   child welfare services, crisis intervention, daycare services, a food pantry, and medical
         services provided by the Ysleta del Sur Pueblo Department of Behavioral Health;

     •   child and adult psychiatric care, therapy, marriage counseling, anger management classes,
         parenting classes, and a 24-hour crisis hotline provided by the Mental Health Division;

     •   the prevention, intervention, rehabilitation, residential treatment, and support groups
         provided by the Alcohol and Substance Abuse Division;

     •   counseling for tribal students, student transportation, an early learning center, a tribal Pre-
         K program, youth and teen mentoring services, academic scholarships and financial
         assistance provided by the Department of Tribal Empowerment; and




14
    Order at 40, ECF No. 183 (emphasis added).
15
    Order Regarding Magistrate’s R. & R. at 40, Mar. 29, 2018, ECF No. 77.
16
    Seneca Nation of Indians v. Paterson, No. 10–CV–687A, 2010 WL 4027795, at *2 (W.D.N.Y.
Oct. 14, 2010).
17
    Declaration of Governor Michael Silvas (“Silvas Decl.”), attached hereto as Ex. 1, at ¶ 3.
18
   Id. at ¶ 4.


PUEBLO DEFENDANTS’ MOTION FOR STAY – Page 7
         Case 3:17-cv-00179-PRM Document 197 Filed 03/22/19 Page 9 of 13



     •   the tribal police department that employs eleven police officers and an emergency
         management division, which includes 24-hour emergency services provided by the
         Department of Public Safety. 19

Funding for these programs is either now uncertain or in the process of being terminated due to

the Court Order. Although the Pueblo may fund some of its social programs through other means,

revenue from bingo activities is overwhelmingly the primary funding source for these services. 20

         In addition, Speaking Rock Entertainment Center (“Speaking Rock”) employs over 700

tribal and non-tribal people who will also be irreparably harmed. 21 Hundreds of Speaking Rock’s

employees will lose their jobs and benefits as a result of the Court’s Order. 22 This harm does not

end at the Pueblo’s borders. In 2017, the aggregate economic impact of operations at Speaking

Rock was $161.5 million, with $91.7 million in value-added, and 1,156 total jobs with labor

income of approximately $39.3 million.23 Such a large loss of jobs at one time will strain social

services, as many former Speaking Rock employees will be forced to apply for food, healthcare,

and housing assistance.

         In addition, the State’s sovereign immunity forecloses remedial relief if the Pueblo is

wrongfully enjoined from operating Speaking Rock during appeal, establishing irreparable harm

as a matter of law.

            C. No One Will Be “Substantially Harmed” by a Stay.

         The State, on the other hand, will suffer no real harm from a stay pending appeal, let alone

the “substantial harm” it must demonstrate to meet the Ruiz standard. The State has received no

complaints about the bingo activities on the Pueblo. 24 Moreover, this Court has held:


19
    Id. at ¶¶ 6-10.
20
   Id. at ¶¶ 6, 14.
21
    Declaration of Karl Maahs (“Maah Decl.”), attached as Ex. 2, at ¶ 3.
22
    Id. at ¶ 6.
23
    Id. at ¶¶ 7-8.
24
    See Pueblo Defs.’s Resp. to Texas’s Mot. for Summary Judgment at 18 n.21, ECF No. 154.


PUEBLO DEFENDANTS’ MOTION FOR STAY – Page 8
       Case 3:17-cv-00179-PRM Document 197 Filed 03/22/19 Page 10 of 13



       [T]he State does not suggest that the community considers Speaking Rock to be a
       nuisance of any sort. … To the contrary, the [Pueblo Defendants] has submitted
       evidence demonstrating that the community supports Speaking Rock and believes
       that Speaking Rock is a valuable community asset. 25

Speaking Rock’s continued operation of bingo activities causes no direct financial injury to the

State. In fact, a stay will have the opposite effect by enabling those who provide for themselves

through the current bingo gaming to continue to do so without straining federal and state resources.

       The State no doubt plans to argue that it suffers harm whenever it is enjoined from

enforcing its laws. The State tried to bring a similar argument in State of Tex. v. Alabama Coushatta

Tribe of Tex., which the district court rejected. 26 The State’s theoretical, and at most de minimis,

injury—present anytime a stay on appeal affects the application of a state law—cannot carry the

State’s burden here. “If it [did], then the rule requiring ‘balance’ of ‘competing claims of injury’

would be eviscerated.” Independent Living Ctr. of S. Cal., Inc. v. Maxwell-Jolly, 572 F.3d 644,

658 (9th Cir. 2009) (citation omitted), vacated and remanded on other grounds sub nom.

       Moreover, the central issue to be litigated on appeal is whether State regulation or federal

law prohibiting that very state regulation governs gaming at the Pueblo—in other words, which of

the requirements of two sovereigns controls. If the Fifth Circuit determines that Congress’s

statutory provision requiring “no regulatory jurisdiction” means just what it says, then the State

can have no interest in seeing its regulations applied to the Pueblo’s bingo operations.

           D. A Stay Pending Appeal Greatly Serves the Public Interest.

       The economic consequences of discontinuing the current bingo operations on the Pueblo—

even if only temporarily—are severe and will be felt by tribal members, employees, and the




25
 Order at 39 n.12, ECF No. 183.
26
 Order Granting Mot. to Stay Pending Appeal, State of Tex. v. Alabama Coushatta Tribe of Tex.,
No. 9:01-CV-299 (E.D. Tex. Feb. 28, 2018), ECF No. 144.


PUEBLO DEFENDANTS’ MOTION FOR STAY – Page 9
       Case 3:17-cv-00179-PRM Document 197 Filed 03/22/19 Page 11 of 13



surrounding community, whereas the State will suffer no injury from its continued operation. 27

Like a preliminary injunction, a stay pending appeal “does not permanently impose on the state’s”

sovereignty. See Winnebago Tribe of Nebraska v. Stovall, 216 F. Supp. 2d 1226, 1233 (D. Kan.

2002), aff'd, 341 F.3d 1202 (10th Cir. 2003). The disposition of the Pueblo’s appeal, however, has

critical implications for its “self-government, self-sufficiency, and self-determination.” Id. at 1233.

II.    The Fifth Circuit and This Court Have Confirmed that These Factors Support a Stay
       in Restoration Act Litigation.

       The Fifth Circuit and this Court have previously confirmed that a stay pending appeal of

issues under the Restoration Act are warranted. 28 The district court in State of Tex. v. Alabama

Coushatta Tribe of Tex. recently entered a stay during an appeal of related bingo activities. 29 Such

recognition by the courts further support a stay in the present matter. 30

                                          CONCLUSION

       The Pueblo Defendants have shown, and this Court has recognized, that the issues the

Pueblo Defendants intend to raise on appeal have substantial merit. Further, the balance of the

equities heavily weigh in favor of the Pueblo Defendants. The Pueblo Defendants therefore

respectfully request that the Court stay its Order and entry of any injunction in this case pending

final disposition of the Pueblo Defendants’ appeal.




27
   1020 Elec. Gambling Machines, 38 F. Supp. 2d at 1225.
28
   See Order Staying Proceeding Pending Appeal, State of Tex. v. Ysleta del Sur Pueblo, No. EP-
99-CV-320 (2016), ECF No. 31; Order Granting Appellants’ Mot. for Stay Pending Appeal, State
of Tex. v. Ysleta del Sur Pueblo, No. 10-5112 (5th Cir. 2001).
29
   See Order Granting Mot. to Stay Pending Appeal, State of Tex. v. Alabama Coushatta Tribe of
Tex., No. 9:01-CV-299 (E.D. Tex. Feb. 28, 2018), ECF No. 144.
30
   At a minimum the Court should follow the need for a transition period for compliance as it has
also done previously. See e.g. Order Granting Texas’ Fifth Amended Mot. for Contempt, State of
Tex. v. Ysleta del Sur Pueblo, No. EP-99-CV-320 (2016), ECF No. 510; Order, State of Tex. v.
Ysleta del Sur Pueblo, No. EP-99-CV-320 (2016), ECF No. 608.


PUEBLO DEFENDANTS’ MOTION FOR STAY – Page 10
       Case 3:17-cv-00179-PRM Document 197 Filed 03/22/19 Page 12 of 13



Dated March 22, 2019.                         Respectfully submitted,

                                              /s/ Brant. C. Martin
                                              Brant C. Martin
                                                State Bar No. 24002529
                                              Joseph R. Callister
                                                State Bar No. 24059054
                                              Wick Phillips Gould & Martin LLP
                                              Throckmorton Street #1500
                                              Fort Worth, Texas 76102
                                              Telephone: (817) 332-7788
                                              Fax: (214) 692-6255
                                              brant.martin@wickphillips.com
                                              joseph.callister@wickphillips.com

                                      Attorneys for Pueblo Defendants/Counter-Plaintiffs


                                   HEARING REQUESTED

       Given the substantial impact that an injunction would have on the Tribe and surrounding

El Paso community, the Pueblo Defendants request that the Court schedule a hearing and entertain

oral argument on the issues set forth in this stay motion.


                                                      /s/ Brant. C. Martin
                                                      Brant C. Martin




PUEBLO DEFENDANTS’ MOTION FOR STAY – Page 11
       Case 3:17-cv-00179-PRM Document 197 Filed 03/22/19 Page 13 of 13



                            CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule CV-7(i), undersigned counsel certifies to the Court that counsel for

the parties have conferred in a good faith attempt to resolve the matter by agreement, but no

agreement could be reached because counsel for the State of Texas does not believe a stay is

warranted.

                                                    /s/ Brant. C. Martin
                                                    Brant C. Martin


                               CERTIFICATE OF SERVICE

       I hereby certify that on March 22, 2019, I caused a true and correct copy of the foregoing

to be served on all counsel of record by email through the Court’s CM/ECF system.


                                                    /s/ Brant. C. Martin
                                                    Brant C. Martin




PUEBLO DEFENDANTS’ MOTION FOR STAY – Page 12
